Citation Nr: 9904861	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  98-03 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from March 1959 to December 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1996 rating decision of 
the Albuquerque, New Mexico Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's 
reopened claim of entitlement to service connection for 
multiple sclerosis.

In the October 1998 informal hearing presentation, the 
representative noted that the veteran had claimed entitlement 
to service connection for "secondarily related physical 
problems due to the fall that fractured his left service 
connected clavicle."  The Board notes that it is unclear 
whether the veteran is claiming entitlement to service 
connection for additional disabilities and, if so, what the 
nature of those disabilities is.  This matter is referred to 
the RO for clarification.  


REMAND

The veteran asserts that he had symptoms compatible with 
multiple sclerosis during service and thereafter, also at 
times claiming that he had symptoms prior to service.  The 
service medical records now on file reflect that he reported 
a history of leg cramps in a medical history questionnaire 
completed about a month after he entered service.  (On 
various occasions he has indicated that the cramps existed 
prior to service.)  Subsequent service medical records, 
including the separation examination report, reflect no 
relevant complaints or abnormalities.  Additionally, the 
veteran has not been entirely consistent in stating the 
claimed history of his symptoms and on several occasions has 
argued, in essence, that multiple sclerosis was aggravated by 
service.  He reports that he sought treatment from private 
physicians on two occasions in 1964 but that those records 
could not be obtained and that he did not seek additional 
post-service treatment prior to the mid-1980s due to his 
religious beliefs.  

The Board notes that multiple sclerosis was first diagnosed 
in 1986.  Some VA medical records include notations that the 
veteran had had multiple sclerosis since the early 1960s.  
However, in general they appear to be repeating a history 
given by the veteran rather than expressing a medical 
conclusion or opinion.  A February 1998 outpatient treatment 
record notes that "all symptoms started when he was in boot 
camp," and that he was unable to perform his duties due to 
his initial symptoms of back pain and increased lower 
extremity muscle spasticity.  However, the service medical 
records on file do not support that history. 

In a March 1998 statement, R. Bhasker, M.D., stated that the 
veteran exhibited many signs of multiple sclerosis in service 
such as ataxia and limping with his left leg.  Dr. Bhasker 
concluded that it appeared that the veteran contracted 
multiple sclerosis or had multiple sclerosis while he was in 
service and, therefore, "that disability should start from 
that time."  Dr. Bhasker will have to be contacted in to 
clarify the basis of that opinion.  

In view of the above and in order to ensure that the record 
is fully developed, this case is REMANDED to the RO for the 
following action to include a field investigation:

1.  The RO should attempt to obtain from 
all available sources any additional 
service medical records pertaining to the 
veteran, to include any medical history 
questionnaire at service discharge.  To 
assist the RO, the veteran should be 
asked to specifically identify where and 
when he was treated in service for any 
symptoms that he believes were early 
manifestations of multiple sclerosis.  
Even if he fails to reply to such 
request, the RO must try to obtain 
additional records. 

2.  After obtaining any necessary 
authorization, the RO should contact 
Michael Pogel, M.D., and Daniel Blodgett, 
M.D., and request complete copies of all 
of the veteran's medical records 
including his initial medical history, 
any letters of referral to other 
physicians, copies of any correspondence 
or reports pertaining to the veteran from 
other medical care providers, and any 
other relevant medical documents.  A 
field investigator should visit the 
office of R. Bhasker, M.D, to obtain 
copies of the above listed items and also 
to interview Dr. Bhasker.  The 
interviewer is to determine the basis for 
Dr. Bhasker's March 1998 statement that 
the veteran exhibited many signs of 
multiple sclerosis in service.  The 
veteran should identify any other medical 
care providers who have evaluated or 
treated him for relevant complaints and 
authorize them to release his medical 
records.  The RO should then obtain any 
records not already on file, including 
any additional records from the 
Albuquerque, New Mexico VA Medical 
Center.  The Albuquerque VAMC should 
specifically be asked to provide copies 
of any private medical reports, records, 
referrals or the like that are on file 
with his VA medical records.

3.  The RO should ask the veteran to 
submit a chronological list of employment 
both prior to and since service.  He 
should list the (1) approximate dates of 
employment, (2) the employers names and 
address, and (3) the title and nature of 
his jobs and the departments in which he 
worked.  Specifically included should be 
the [redacted] Industries, [redacted] , 
and the [redacted] County 
Government.  He should be asked to 
authorize the release of any personnel 
and medical records maintained or created 
during the course of his employment. From 
each identified employer the RO should 
attempt to obtain copies of all available 
personnel and medical records pertaining 
to the veteran, including but not limited 
to job applications, performance 
evaluations, reports of employment 
physical examinations, information as to 
any concessions made due to disability, 
any notices of job transfers or other 
personnel actions, and the reasons for 
termination of employment.  If necessary 
[redacted] should be contacted at [redacted], 
advising them at which location 
the veteran worked.  

4.  The RO should attempt to verify the 
service of [redacted] and confirm that he 
served with the veteran during boot camp 
and advanced infantry training.  

5.  The RO should contact the veteran's 
high school for copies of any records 
pertaining to him, including medical 
records, athletic records, information on 
his performance in physical education or 
similar courses, confirmation of any 
sports in which he engaged and athletic 
teams of which he was a member, and the 
reports of any medical examinations for 
sports.  If necessary, the school or 
other appropriate department should be 
visited by the field investigator to 
obtain the required evidence.

6.  The field investigator should 
interview some of the individuals who 
have submitted statements on the 
veteran's behalf claiming to have known 
the veteran since prior to service to 
inquire as to the facts in their 
statements and obtain any information 
that will be helpful in assessing the 
accuracy of their statements.  

7.  The RO should then review the 
veteran's claims file to assure that the 
requested development has been completed 
to the extent possible.  See Stegall v. 
West, 11 Vet App 268 (1998).  Any 
additional development suggested by the 
evidence obtained or otherwise deemed 
necessary should be conducted.

7.  The claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include Savage; Wallin v. 
West, 11 Vet App 509 (1998); 38 C.F.R. 
§§ 3.303(d), 3.306 (1998).  If the 
veteran's claim remains in a denied 
status, he and his representative should 
be provided with a Supplemental Statement 
of the Case, which includes any 
additional pertinent law and regulations 
and a full discussion of action taken on 
the veteran's claim, consistent with the 
Court's instructions in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.  

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1998) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


